Citation Nr: 0426350	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-12 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, currently evaluated as 20 percent disabling from 
June 24, 1998 to July 6, 1999, and 30 percent disabling from 
September 1, 1999.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In a June 1999 decision, the RO denied the veteran 
entitlement to a rating in excess of 10 percent for his left 
knee disability.  The veteran appealed.  During the pendency 
of this appeal the RO has assigned increased ratings as 
follows:  20 percent from June 24, 1998 to July 6, 1999; 
100 percent pursuant to 38 C.F.R. § 4.30 (2003) from July 7, 
1999 to August 31, 1999; and, 30 percent beginning September 
1, 1999.  

Although the increases to 20 and 30 percent, set out above, 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has indicated his intent to continue to pursue an 
increased rating for his left knee disability, asserting that 
a 40 percent rating is warranted.  Thus, the partial grants 
did not resolve the veteran's disagreement with the ratings 
assigned during this appeal period.  The issue as identified 
as before the Board on the first page of this decision 
reflects the above.

At the time of his hearing the veteran submitted claims of 
entitlement to service connection for low back and left 
foot/ankle disabilities, secondary to his service-connected 
left knee disability.  It appears the veteran is also 
claiming entitlement to a total disability rating based on 
individual unemployability, as the veteran stated in May 2000 
that he has not been able to work since 1991 due, in part, to 
his service-connected knee disability.  These matters are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), redefined the obligations of VA with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

In this case further development is necessary to comply with 
the VCAA and its implementing regulations.  

First, in a June 2004 hearing the veteran identified that he 
receives treatment for his left knee at VA medical centers in 
Dublin and Augusta, Georgia.  The last VA medical center 
record in regards to the left knee in the claims file is 
dated in February 2001; thus, remand to obtain more 
contemporary records is indicated.  The Board also notes that 
the veteran has reported receipt of Social Security 
Administration (SSA) disability benefits since January 1991.  
The claims file does not contain any SSA records.  As such 
are potentially pertinent to the veteran's claim they should 
be obtained for consideration in connection with the issue on 
appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Second, at his June 2004 hearing the veteran reported knee 
symptoms to include instability requiring him to use a brace.  
Also, during this appeal he has specifically argued that a 40 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2003) provides for a maximum 30 percent rating 
based on instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2003), however, provides for a 40 percent rating 
assignment based on nonunion of the tibia and fibula with 
loose motion requiring a brace.  The veteran last presented 
for a VA examination in January 2001, at which time no 
instability was noted and the examiner did not offer any 
findings pertinent to the presence or absence of nonunion of 
the tibia and fibula.  Thus, based on the veteran's recent 
assertions, a more contemporary examination is needed in 
order to ensure an accurate consideration of the current 
nature and severity of the veteran's left knee disability.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and its implementing 
regulations, see 38 C.F.R. § 3.159 
(2003), are fully complied with and 
satisfied.  This includes advising the 
veteran as to the nature of the evidence 
needed to support his claim for 
entitlement to an increased rating for 
residuals of a left knee injury.  The RO 
should advise the veteran what evidence 
VA will request on his behalf and what 
evidence the veteran himself should 
submit and otherwise request him to 
submit all pertinent evidence in his 
possession to VA.  

2.  The RO should contact the veteran and 
provide him an additional opportunity to 
identify the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for a 
knee disability.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records 
for association with the claims file, to 
include any additional records from the 
Dublin and Augusta VA medical centers

3.  The RO should obtain copies of the 
SSA disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, 
along with copies of all medical records 
relied upon in reaching any such 
determination(s).  All efforts in this 
regard should be documented in the claims 
file.

4.  The RO should schedule the veteran 
for examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to his service-connected left knee 
disability.  The claims file must 
accompany the examination request and the 
completed examination report(s) should 
reflect review of relevant evidence.  All 
indicated studies, including X-rays, 
should be performed.  

The examiner is requested to identify the 
nature, frequency, severity and duration 
of all manifestations attributable to all 
of the veteran's current left knee 
disability.  The examiner should 
specifically confirm or refute whether 
there is evidence of nonunion of the 
tibia and fibula of the left knee with 
loose motion requiring the use of a 
brace.  The examiner is also requested to 
report active and passive ranges of left 
knee flexion and extension.  In reporting 
ranges of motion, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain as well as any 
additional functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use, assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner is further requested to 
identify the impact of the veteran's left 
knee disability on his ability to work 
and/or to participate in everyday 
activities.

All opinions expressed should be 
accompanied by supporting rationale.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given the appropriate period 
of time to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received, but the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


